DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/16/2021 is acknowledged.  The traversal is placed on non-described ground(s), and is therefore not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/16/2021.

Response to Arguments
In light of the changes made to claims 15-20, the objections pertaining to incorrect dependencies are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT

	Authorization for this examiner’s amendment was given by applicant’s representative Marc Lampert via phone interview on 01/04/2022.
	The application has been amended as follows:

IN THE CLAIMS:
	15. (Cancelled)

	16. (Cancelled)

	17. (Cancelled)

	18. (Cancelled)

	19. (Cancelled)

	20. (Cancelled)


Allowable Subject Matter
Claims 1-14 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Joseph et al. [U.S. PG Publication No. 2013/0156297]) do not disclose, with respect to claim 1, a method of illuminating one or more scenes using illumination patterns governed by an initial set of control vectors, the illuminated scene is captured with one or more images and reconstructed with reconstruction parameters whereby a reconstruction error and a gradient of the reconstruction error is estimated with respect to the control vectors and reconstruction parameters, this process is iteratively performed until the reconstruction error reaches a predetermined error condition in that a current set of control vectors and current set of reconstruction parameters are updated to reduce reconstruction error using the set of control vectors and set of reconstruction parameters, as described above the iterative process continues in illuminating the one or more scenes with respective illumination patterns, control vectors, corresponding captured images, reconstruction, estimation of updated reconstruction error and updated gradients of reconstruction error and finally outputting at least one of the current control vectors and current reconstruction parameters the reached the desired predetermined error condition. Rather, Joseph does indeed disclose, as seen in ¶0077 and 0040, a system with an emitter that illuminates a scene and at least a depth camera which may ascertain depth information from the image data, wherein depth information may be received using suitable techniques such as structured light [amongst other techniques such as time of flight or stereo imaging as seen in ¶0079], in such a technique this structured light may take form of known patterns such as spots, grids or stripe patterns in time-varying manners, the system emitting the test image according to a function having parameters through machine learning then captures the imaging such that image data may be in different locations of the same scene as described in ¶0028-0030 and a scene reconstruction is made from which an alignment is made using depth image frames in real time as seen in ¶0088, iterative performance as seen in ¶0077-0079 and 0116 and finally outputting the data as seen in ¶0032 and 0043 by applying the function. Joseph, however, fails to disclose iterative .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483